Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 Apr 2022 has been entered.
 
Status of Claims
This action is in reply to the request for continued examination filed on 25 Apr 2022.
Claims 1-18 were cancelled. Claims 19-37 were newly presented. 
Claims 19-37 are currently pending and have been examined.

	
Response to Arguments
Regarding the rejection under 35 U.S.C. 112(b)
Applicant’s amendments to the claims have obviated the rejection. Therefore, the rejection is withdrawn. However, new grounds of rejection under 35 U.S.C. 112(a) and 112(b) are presented below. 
Regarding the rejection under 35 U.S.C. 101
Applicant does not argue the rejection, merely requesting that the newly presented claims be considered. For the reasons set forth below, the newly presented claims are rejected under 35 U.S.C. 101.
Regarding the rejection under 35 U.S.C. 103
Applicant does not argue the rejection, merely requesting that the newly presented claims be considered. For the reasons set forth below, the newly presented claims are rejected under 35 U.S.C. 102 and 103.

Specification
The amendment filed 25 Apr 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: The amendment to the specification and the new figure 4 disclose an arrangement of parts that was not disclosed in the originally filed specification. Specifically, the new paragraphs and new fig. 4 disclose that certain elements are arranged within a proximity or relative location to one another that was not supported in the original disclosure. For example, while the original disclosure does state that the system includes a detector, it does not state that the detector is proximate to the gate as shown in new fig. 4 and associated discussion. Neither does the original disclosure support that the weather sensors are within the parking facility as newly shown in the amended specification and drawing. Therefore, at least these elements constitute new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim ends with a comma instead of a period. Appropriate correction is required. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62716255, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 19 recites “means for preventing and permitting access to the plurality of parking spaces.” While means for permitting may not necessarily require a barrier, means for preventing access would require a barrier. Applicant’s provisional application fails to disclose any of gate, barrier, or other means by which access to the parking facility may be prevented. 
Claims 28-29 recite that a condition of the parking fee adjustment is behavioral data of the user/vehicle. Applicant discloses in paragraph [0019] of the originally filed specification as including “frequency a parker uses the facility, the zip code in which the vehicle is registered, the type of vehicle, or the type of credit card being used to pay for the parking space.” Accordingly, “behavioral data” is a genus, and the examples set forth are species. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. MPEP 2163(II)(A)(3)(a)(i). Here, Applicant’s provisional application provides support for vehicle type, which is a single species under the “behavioral data” genus. There are no common attributes or features between vehicle type and frequency of use, zip code, or type of credit card used. The provisional application does not disclose frequency of use as a condition. Therefore, specific support for these additional species would be required in the provisional application in order to support the genus. Accordingly, there is insufficient support for “behavioral data” as a criterion in Applicant’s provisional specification.
Therefore, for at least these reasons, the priority date of claims 19-29 is 8 Aug 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the “means for receiving a weather condition,” emphasis added, is being interpreted as the “integrated software, hardware, and process-based system [that] can… fluctuate the price based on… weather” as disclosed in paragraph [0005]. The “means for preventing and permitting access to the plurality of parking spaces” is being interpreted as the gate as in paragraphs [00020]-[00021]. 
In claim 28, the means for obtaining behavioral information associated with the vehicle does not appear to be supported in the originally filed specification or in the amendment filed 25 Apr 2022. See below for additional details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites, in relevant part, “a means for preventing and permitting access to the plurality of parking spaces configured to permit access responsive to an acceptance of the parking rate,” emphasis added. Applicant’s originally filed specification discloses a gate in paragraphs [00020]-[00021], which opens responsive to a user winning a bid for a parking space. Applicant’s specification also discloses that the user may accept the dynamic rate on the display before entering the parking facility in [00024]. However, paragraph [00024] is silent to a gate or any means that would prevent and/or permit access to the plurality of parking spaces in response to the acceptance of the parking rate. Applicant’s specification only links the means for preventing and permitting access to the plurality of parking spaces to a winning and not to the acceptance of the parking rate.  Therefore, Applicant’s originally filed specification does not disclose permitting access to the parking facility responsive to an acceptance of the parking rate with a means that also prevents access to the facility, i.e. a gate and is thereby considered to be new matter.  
Claim 21 recites “wherein the vehicle information comprises a number of people in the vehicle.” Applicant’s originally filed specification discloses that the system may dynamically adjust the rate based on vehicle capacity in [0003], [0005], and [0017]. However, occupancy capacity, i.e. number of seats, is distinguishable from actual occupancy, which is what is claimed. Therefore, Applicant’s originally filed specification does not disclose that the vehicle information comprises a number of people in the vehicle. 
Claim 23 recites “wherein the means for receiving weather information comprises a weather sensor located at the parking facility,” and “wherein the weather information comprises an ambient weather condition at the parking facility,” emphasis added. Applicant’s originally filed specification discloses that “the system is equipped with weather sensors or other data sources providing information to the system regarding the current and forecasted weather conditions” in paragraph [00018]. Applicant’s amended specification and fig. 4 do disclose these elements. However, because the amended specification and fig. 4 are being objected to as containing new matter, and because Applicant’s originally filed specification does not disclose that the weather sensor is located at the parking facility and is specific to the ambient weather at the parking facility, this claim is considered to include new matter.  
Claim 27 recites an artificial intelligence configured to “update a formula for calculation of the rate” responsive to trends. Applicant’s originally filed specification discloses that the artificial intelligence will analyze trends and data based on the transactional information received by the facility in [0025], and that the system will use the analysis to determine the price to maximize revenue to the facility in [0005]. However, Applicant’s originally filed specification does not disclose a formula or a calculation, and it does not disclose that the artificial intelligence updates either based on the trends. Rather, Applicant’s originally filed specification discloses that the parking rate may be adjusted by a pre-set binary or incremental amount set by the operator, as in paragraph [0015], [0018]. 
Claim 28 recites “a means for obtaining behavioral information associated with the vehicle, and wherein the processor is further configured to modify the rate based on the behavioral information.” Applicant’s originally filed specification discloses that the operator “may choose to adjust parking rates based on certain behavioral information” in [0019]. However, the originally filed specification does not disclose how this behavioral information is obtained, including any means for obtaining it. 
Claim 30 recites, in relevant part “identifying the vehicle attempting to leave the parking facility; initiating, automatically, a transaction using the rate; and permitting the vehicle to exit the parking facility responsive to completion of the transaction.” Applicant’s originally filed specification discloses that the gate may allow entry to the facility in [00020]-[00021], and that the user may accept the rate prior to entering in [00024]. However, Applicant’s originally filed specification is devoid of disclosure pertaining to identifying a vehicle upon exit, initiating a transaction at exit, as opposed to prior to entering, and permitting the vehicle to exit responsive to the completion of the transaction. 
Claim 31 recites “updating a formula for determining the rate based on the pattern” responsive to trends using an artificial intelligence. Applicant’s originally filed specification discloses that the artificial intelligence will analyze trends and data based on the transactional information received by the facility in [0025], and that the system will use the analysis to determine the price to maximize revenue to the facility in [0005]. However, Applicant’s originally filed specification does not disclose a formula or a calculation, and it does not disclose that the artificial intelligence updates either based on the trends. Rather, Applicant’s originally filed specification discloses that the parking rate may be adjusted by a pre-set binary or incremental amount set by the operator, as in paragraph [0015], [0018]. 
Claim 34 recites “wherein the condition comprises an ambient weather condition at the parking facility,” emphasis added. Applicant’s originally filed specification discloses that “the system is equipped with weather sensors or other data sources providing information to the system regarding the current and forecasted weather conditions” in paragraph [00018]. Applicant’s amended specification and fig. 4 do disclose these elements. However, because the amended specification and fig. 4 are being objected to as containing new matter, and because Applicant’s originally filed specification does not disclose that the weather sensor is located at the parking facility and is specific to the ambient weather at the parking facility, this claim is considered to include new matter.  
Claims 20-29 depend from claim 19 and claims 31-37 depend from claim 30. Dependent claims inherit the defects of their parent claims. Therefore, claims 19-37 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for obtaining behavioral information associated with the vehicle” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s originally filed specification discloses that the operator “may choose to adjust parking rates based on certain behavioral information” in [0019]. However, the originally filed specification does not disclose how this behavioral information is obtained, including any means for obtaining it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of examination, this is being interpreted as any means by which user- or vehicle-specific patterns may be identified. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 19-29 recite a system, and claims 30-37 recite a method. These are statutory categories.
Step 2A, prong 1: Independent claim 1 recites detecting a vehicle and capture vehicle information as the vehicle enters the parking facility; receiving a weather condition; receiving inputs from other components of the system and modifying a parking rate based on at least one of the vehicle information, the weather condition, and an other condition, when the vehicle is detected; receiving and displaying the parking rate; receiving an input for a driver to indicating acceptance of the parking rate; and permitting access responsive to an acceptance of the parking rate. Independent claim 30 recites detecting a vehicle entering a parking facility; capturing vehicle information; determining a condition at time the vehicle is identified; determining a rate based on at least one of the condition and the vehicle information in near-real time; displaying the rate to the vehicle; receiving an acceptance of the rate from the vehicle via a user input; permitting access to a parking space responsive to receipt of the acceptance; identifying the vehicle attempting to leave the parking facility; initiating a transaction using the rate; and permitting the vehicle to exit the parking facility responsive to completion of the transaction. Determining a rate for parking based on conditions at the time of the parking is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, determining a price is a fundamental economic practice, also falling within the “certain methods of organizing human activity” grouping of abstract ideas.
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements. In claim 19 the additional elements are the parking facility, the detector, the means for receiving the weather condition, the processor, the dynamic display, the input, and a means for preventing and permitting access to the facility. In claim 30 the additional elements are the detector, the processor, and the dynamic display. Applicant’s originally filed specification discloses that the detector may be “license plate recognition cameras and vehicle type detection cameras and sensors” in [00017], which are generically recited computing elements. The means for preventing and permitting access is being interpreted as the gate as disclosed in [00020]. The “input” in claim 1 is being interpreted as the mobile device including a touch input as in paragraph [00013], as is the dynamic display. All of these elements are generically recited elements, and the computing elements are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps or rules to be followed for the method of organizing human activity. Claims 20 and 32 recite that the detection is performed with a license plate recognition camera. Claim 21 recites that the vehicle information is number of people in the vehicle, and claims 22 and 33 recite that the vehicle information is vehicle size. Claims 23 and 34 recite that the weather information comprises ambient weather conditions at the parking facility. Claims 24 and 36 recite that the other condition is occupancy capacity of the facility, claim 25 recites that the other condition is a contractual agreement between the owner of the vehicle and the operator of the parking facility, and claims 26 and 27 recite that the other condition is a time of day. Claims 27 and 31 recite analyzing trends to update a formula for calculating the rate. Claim 28 recites obtaining behavioral information to modify the rate based thereon, and claim 29 recites that the behavioral information is a frequency that the vehicle parks at the parking facility. Claim 35 recites that the condition is a forecasted weather condition. All of these are additional steps or rules to be followed in modifying the price for the parking facility, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: Most of the dependent claims do not recite additional elements other than what is recited in the independent claims, therefore falling under the same analysis as the independent claims. Claims 20, 21, and 32 recite that the detector is a camera, which is a generically recited computing element. Claim 23 recites that the means for receiving weather information is a weather sensor, which is a generally recited computing element. Claims 27 and 31 recite artificial intelligence functionality, which, at the breadth claimed and disclosed, is a generically recited computing element. As set forth above, Applicant does not disclose a means for obtaining behavioral information, and the interpretation is any mechanism for identifying user- or vehicle-specific patters, which may be done manually or via a generically recited computing element. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements as a tool. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”).
Claim 19
Ornstein discloses the following elements:
A system for dynamically setting prices of parking spaces, comprising: (Abs: a system for generating dynamic pricing data)
a parking facility having plurality of parking spaces; ([0021] parking facilities containing many parking spaces)
a detector configured to detect a vehicle and capture vehicle information as the vehicle enters the parking facility; ([0063] system detects when user enters parking facility; [0036] system receives information identifying the vehicle such as with pre-issued credentials, etc.)
means for receiving a weather condition; ([0023] system receives actual weather information; see also [0031])
a processor configured to receive inputs from other components of the system and to modify a parking rate based on at least one of the vehicle information, the weather condition, and an other condition, when the vehicle is detected by the detector; ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events; [0031] data used to determine dynamic pricing may include the usage date, usage time, parking price, utilization rate, weather information (e.g., precipitation metrics, temperature metrics, weather forecasts, etc.), competitive pricing, foot traffic, and customer information (e.g., customer preferences, customer history, etc.); [0056] system may consider whether the user has reserved an advance rate)
a dynamic display located at the parking facility and configured to receive and to display the parking rate; ([0027]-[0028], [0035] user facing portion of system accessed through user device including a display; [0075], fig. 13 display of mobile device may display a dynamic price of the parking system; [0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device – because the system determines the price and outputs it when the user drives up to the gate, the dynamic display is located at the parking facility)
an input for a driver to indicate acceptance of the parking rate; ([0027]-[0028], [0035] user facing portion of system accessed through user device including a display; see fig. 13 for the “complete booking” button located under the price per hour and total cost for the parking booking)
and a means for preventing and permitting access to the plurality of parking spaces configured to permit access responsive to an acceptance of the parking rate, ([0026] driver may enter into a parking lot through a gate; [0036] user presents credentials at gate and is permitted to enter; [0075] user receives a code to enter the gate after booking the parking space; see figs. 13 and 18 for confirmation of booking price and gate entry code)
Claim 24
Ornstein discloses the elements of claim 19, above. Ornstein also discloses:
wherein the other condition comprises an occupancy capacity of the parking facility when the vehicle is detected by the detector. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events)
Claim 25
Ornstein discloses the elements of claim 19, above. Ornstein also discloses:
wherein the other condition comprises a contractual agreement between an owner of the vehicle and an operator of the parking facility. ([0056] system may consider whether the user has reserved an advance rate)
Claim 26
Ornstein discloses the elements of claim 19, above. Ornstein also discloses:
wherein the other condition comprises a time of day when the vehicle is detected by the detector. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events)
Claim 27
Ornstein discloses the elements of claim 19, above. Ornstein also discloses:
artificial intelligence functionality configured to analyze trends in system transactions and update a formula for calculation of the rate responsive thereto. ([0022] historical information may be used for model generation; see also [0043]-[0045]; [0040]-[0048] system uses various data, including historical data, and models to optimize rate to achieve optimization goals; [0060] system uses artificial intelligence to teach the dynamic data engine to price the data)
Claim 28
Ornstein discloses the elements of claim 19, above. Ornstein also discloses:
a means for obtaining behavioral information associated with the vehicle, and wherein the processor is further configured to modify the rate based on the behavioral information. ([0027] devices of parking management system track user data; [0031] data used to determine dynamic pricing may include the usage date, usage time, parking price, utilization rate, weather information (e.g., precipitation metrics, temperature metrics, weather forecasts, etc.), competitive pricing, foot traffic, and customer information (e.g., customer preferences, customer history, etc.))
Claim 29
Ornstein discloses the elements of claim 28, above. Ornstein also discloses:
wherein the behavioral information comprises a frequency that the vehicle parks at the parking facility. ([0031] data used to determine dynamic pricing may include the usage date, usage time, parking price, utilization rate, weather information (e.g., precipitation metrics, temperature metrics, weather forecasts, etc.), competitive pricing, foot traffic, and customer information (e.g., customer preferences, customer history, etc.))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 20180268617 to Bruce et. al. (“Bruce”).
Claim 20
Ornstein discloses the elements of claim 19, above. Ornstein also discloses that the system uses artificial intelligence to teach the dynamic data engine to price the data and that the dynamic data engine may use data from system elements including cameras ([0060]). Ornstein does not explicitly disclose that the detector is a camera configured to perform license plate recognition. However, Bruce discloses:
wherein the detector comprises a camera configured to perform license plate recognition, and wherein the vehicle information comprises a license plate number. ([0094] camera system including a vehicle license plate reader is used to identify a vehicle)
Ornstein discloses vehicle detectors including proximity sensors such as in [0063] and that the system may include cameras. Bruce discloses that cameras may be used to identify a vehicle through license plate recognition. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the camera and license plate recognition of Bruce for the proximity sensor based detection of Ornstein. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 22
Ornstein discloses the elements of claim 19, above. Ornstein also discloses the system may set dynamic pricing based on a number of guests and facility utilization as in [0036]. Ornstein does not explicitly disclose that the system considers vehicle size. However, Bruce discloses:
wherein the vehicle information comprises a vehicle size. ([0087] system can identify unusually large-sized vehicles and adjust the parking facility system to accommodate; table B system verifies that an appropriately sized parking space is made for vehicle size and logs financial transaction accordingly; [0093] system can automatically adjust parking spaces based on vehicle size; [0078] price can be based on parking space size)
Ornstein discloses adjusting prices based on a number of factors including number of guests and facility utilization. Bruce discloses determining facility utilization and logging a financial transaction based on vehicle size. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic pricing based on utilization of Ornstein the dynamic pricing based on vehicle size as taught by Bruce in order to “yield predictable and satisfying access for parking consumers, along with more optimal usages and revenues for property owners and operators.” Bruce, paragraph [0092]. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 20180268617 to Bruce et. al. (“Bruce”) and further in view of U.S. Patent Publication No. 20160321771 to Liu et. al. (“Liu”).
Claim 21
Ornstein discloses the elements of claim 19, above. Ornstein also discloses that the dynamic data engine may use data from system elements including cameras as in [0060], and that the system may set dynamic pricing based on a number of guests and facility utilization as in [0036]. Bruce discloses that the system includes a camera to identify a vehicle in [0094]. This is highly suggestive of vehicle information comprising a number of people in the vehicle. Nevertheless, Liu discloses:
wherein the detector comprises a camera, and wherein the vehicle information comprises a number of people in the vehicle. ([0016] trip planning module assess riders’ characteristics, route policy including parking, and the number of vehicle occupants; [0046] system determines amounts of payments for sharing the vehicle including a total number of riders; [0047] system determines ride sharing options based on total costs and count of riders)
Ornstein in view of Bruce discloses a vehicle detection system including a camera, in which parking fee pricing is determined based on a number of guests. Liu discloses route evaluation based on a total number of riders. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the number of riders for route determination as disclosed by Liu for the parking fee determination based on the number of guests as taught by Ornstein in view of Bruce. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent No. 10157543 to Shah et. al. (“Shah”).
Claim 23
Ornstein discloses the elements of claim 19, above. Ornstein also discloses:
wherein the means for receiving weather information comprises a weather sensor . ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events)
Ornstein also discloses that the system may receive information from one or more other devices such as sensors in [0033]. Ornstein does not explicitly disclose a weather sensor located at the parking facility. However, Shah discloses that the parking monitor may include temperature sensors in col. 5, ll. 12-23, and that the parking monitor is at the parking facility in col. 3, ll. 34-41 and fig. 2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the weather information of Ornstein the weather sensor at the parking facility as taught by Shah in order to “determin[e] characteristics of parking spots or of a parking lot, and/or provid[e] information associated with a state of the parking lot.” Shah, col. 5, ll. 13-16.

Claims 30-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 20180096263 to Modi et. al. (“Modi”).
Claim 30
Ornstein discloses the following elements:
A method for dynamically setting prices of parking spaces, comprising the steps of: ([0001] systems and methods for efficiently managing parking systems)
detecting a vehicle entering a parking facility via a detector located at the parking facility; ([0063] system detects when user enters parking facility using proximity sensing technologies)
capturing vehicle information via the detector; ([0036] system receives information identifying the vehicle such as with pre-issued credentials, etc.)
determining a condition at time the vehicle is identified; ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events)
determining, automatically via a processor communicably connected to the detector, a rate based on at least one of the condition and the vehicle information in near-real time; ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events; [0066] pricing may be determined in real-time)
displaying the rate to the vehicle via a dynamic display communicably connected to the processor; ([0027]-[0028], [0035] user facing portion of system accessed through user device including a display; [0075], fig. 13 display of mobile device may display a dynamic price of the parking system)
receiving an acceptance of the rate from the vehicle via a user input; ([0027]-[0028], [0035] user facing portion of system accessed through user device including a display; see fig. 13 for the “complete booking” button located under the price per hour and total cost for the parking booking)
permitting access to a parking space responsive to receipt of the acceptance; ([0026] driver may enter into a parking lot through a gate; [0036] user presents credentials at gate and is permitted to enter; [0075] user receives a code to enter the gate after booking the parking space; see figs. 13 and 18 for confirmation of booking price and gate entry code)
identifying the vehicle attempting to leave the parking facility; ([0008]-[0009], [0069] system receives information from a user device as the user enters or exists the parking system)
initiating, automatically, a transaction using the rate; ([0069] system initiates a survey in response to the user exiting the parking facility and may provide an incentive such as promotional codes, discounts, or the like; [0031] parking management system considers promotions in determining dynamic pricing)
. 
Ornstein discloses initiating a transaction upon detecting that the user is exiting the garage. Ornstein does not explicitly disclose that the user is not permitted to leave the facility until the transaction is completed. However, Modi discloses that the system processes payment and provides a code for the user to present at the exit gate in [0069]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic pricing exit information of Ornstein the exit-based payment as taught by Modi in order to “evaluate whether the price paid for the parking space was optimal” based on “payment transactions for parking spaces similar to the recently paid for parking space.” Modi, paragraph [0070. 
Claim 31
Ornstein discloses the elements of claim 30, above. Ornstein also discloses:
storing information related to the transaction; ([0027] devices of parking management system track various data)
analyzing the information related to the transaction and to past transactions to identify a pattern via artificial intelligence functionality; ([0022] historical information may be used for model generation; see also [0043]-[0045]; [0040]-[0048] system uses various data, including historical data, and models to optimize rate to achieve optimization goals; [0060] system uses artificial intelligence to teach the dynamic data engine to price the data)
and updating a formula for determining the rate based on the pattern. ([0022] historical information may be used for model generation; see also [0043]-[0045]; [0040]-[0048] system uses various data, including historical data, and models to optimize rate to achieve optimization goals; [0060] system uses artificial intelligence to teach the dynamic data engine to price the data)
Claim 32
Ornstein discloses the elements of claim 30, above. Ornstein also discloses that the system uses artificial intelligence to teach the dynamic data engine to price the data ([0060]) and that the dynamic data engine may use data from system elements including cameras ([0060]). Ornstein does not explicitly disclose that the detector is a camera configured to perform license plate recognition. However, Modi discloses:
wherein the detector comprises a camera configured to perform license plate recognition, and wherein the vehicle information comprises a license plate number. ([0037] vehicle detector 214 uses license plate information to determine whether a vehicle is in the proper space; [0035] space occupancy may be determined by components such as cameras; see also [0063] for cameras in the structure other than at individual spots; vehicle detector 214 is at the gate)
Ornstein discloses vehicle detectors including proximity sensors such as in [0063] and that the system may include cameras. Modi discloses that a vehicle detector may identify a vehicle at a gate using license plate information, and that the system may use cameras to verify a vehicle’s license plate information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle detection system of Ornstein the license plate detection system as taught by Modi in order to charge an appropriate fee to the user, such as a “penalty fee.” Modi, paragraph [0051]. 
Claim 34
Ornstein discloses the elements of claim 30, above. Ornstein also discloses:
wherein the condition comprises an ambient weather condition at the parking facility when the vehicle is detected by the detector. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events)
Claim 35
Ornstein discloses the elements of claim 30, above. Ornstein also discloses:
wherein the condition comprises a forecasted weather condition at the parking facility. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events; [0023] weather information may be a weather forecast)
Claim 36
Ornstein discloses the elements of claim 30, above. Ornstein also discloses:
wherein the condition comprises an occupancy capacity of the parking facility when the vehicle is detected by the detector. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events)
Claim 37
Ornstein discloses the elements of claim 30, above. Ornstein also discloses:
wherein the condition comprises a time of day when the vehicle is detected by the detector. ([0036] system generates dynamic pricing data; may be used when user drives up to a gate at a parking system; system presents pricing information to user via user device; criteria include any combination of date, time of day, price, utilization, weather, competitive data, foot traffic, number of guests, and scheduled events)

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190043082 to Ornstein et. al. (“Ornstein”) in view of U.S. Patent Publication No. 20180096263 to Modi et. al. (“Modi”) and further in view of U.S. Patent Publication No. 20180268617 to Bruce et. al. (“Bruce”).
Claim 33
Ornstein discloses the elements of claim 30, above. Ornstein also discloses the system may set dynamic pricing based on a number of guests and facility utilization as in [0036]. Modi also discloses that the system provides available parking information based on the size of the parking spaces in [0061]. To the extent that neither Ornstein nor Modi explicitly disclose vehicle information including vehicle size, Bruce discloses:
wherein the vehicle information comprises a vehicle size. ([0087] system can identify unusually large-sized vehicles and adjust the parking facility system to accommodate; table B system verifies that an appropriately sized parking space is made for vehicle size and logs financial transaction accordingly; [0093] system can automatically adjust parking spaces based on vehicle size; [0078] price can be based on parking space size)
Ornstein discloses adjusting prices based on a number of factors including number of guests and facility utilization. Modi discloses providing parking space size information. Bruce discloses determining facility utilization and logging a financial transaction based on vehicle size. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the dynamic pricing based on utilization of Ornstein in view of Modi the dynamic pricing based on vehicle size as taught by Bruce in order to “yield predictable and satisfying access for parking consumers, along with more optimal usages and revenues for property owners and operators.” Bruce, paragraph [0092].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                    
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628